Title: To James Madison from Bird, Savage, and Bird, 30 July 1801 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


30 July 1801, London. At Rufus King’s order encloses copies of accounts with U.S. as of 30 June. These include balanced accounts for diplomatic fund, fund for relief of American seamen, and bills received from King. A debit of £3,000 remains in the “money advanced by us on loan,” while the spoliation fund shows a credit of £356 6s. 5d. A further advance of £1,000 was made on 17 July. Until recent instructions were received from John Quincy Adams concerning his account, advances amounted to over £8,000. Would like U.S. to provide sufficient funds so that advances would not be required. Postscript adds that firm paid £638 on King’s order “this day” against the spoliation account.
 

   
   RC and enclosures (DNA: RG 59, Letters Received from Bankers). RC 2 pp. Enclosures (3 pp., docketed by Wagner) are ledger sheets of 30 June 1801 for the several U.S. accounts.


